DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s response filed 03/09/2021 has been entered. No claims have been amended, added, or cancelled. Accordingly, claims 1-3, 5, 7-10, 13, 15-16, 19-22, and 24 are currently pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 20120152416 A1; of record) in view Nakabayashi et al. (US 6003429 A; of record).
Regarding claim 1:
Foster teaches heating an Al-alloy sheet blank to its Solution Heat Treatment (hereinafter “SHT”) temperature at a heating station [0011][Claim 1], at a temperature of 500-550°C [0021][Claim 5], which meets the claimed limitation of heating the sheet to above a solvus temperature but below a solidus temperature, as SHT is typically performed between above the solvus temperature to allow solutes to enter solid solution, but below the solidus temperature to prevent formation of a liquid phase.
	Foster teaches transferring the sheet blank to a set of dies [0012][Claim 1], which meets the step of transferring the aluminum or magnesium sheet to a press.
	Foster further teaches initiating forming (which meets the claimed “closing the press dies at a first speed”, because the motion of closing dies inherently results in a first speed) within 10 s prima facie expected for the sheet blank to be above a temperature of the claimed 350°C, because the starting temperature would be about ~500-550°C and would quickly be transferred to the press to minimize heat loss.
	Foster teaches that once the component is held between the upper and lower die until the material is sufficiently cooled, the process of cold die quenching is to be completed [0035][Claim 1] which meets the claimed final step of quenching the formed sheet alloy component by holding the formed component in the dies during quenching of the formed component. With regard to the artificial ageing step disclosed in [0035] and claim 11, the ordinarily skilled artisan would recognize that this step is not required to be performed, as suggested by the language of [0025] which states that “the method may comprise an additional artificial ageing step”. Further, [0002] recognizes that artificial aging may result in higher strength, which may result in “a number of intrinsic problems, such as springback and low formability which are difficult to solve” [0002]. The ordinarily skilled artisan would recognize that claim 11 of Foster, which teaches performing an artificial aging step, is a dependent claim and is not a critical or required step of independent claim 1 of Foster, and therefore does not need to be performed. Thus, although Foster teaches an artificial aging step, this step is not required to be performed, which meets the claimed “consisting the sequential steps of” language.
	Although Foster teaches closing the press dies at a first speed, Foster is silent regarding completing the formation by closing the press dies at a second speed wherein the second speed is slower than the first speed and greater than zero.


	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster with the two speed process of Nakabayashi, as doing so would allow for enhanced productivity and a substantial reduction in die cost due to a reduced number of working steps and working dies required for a given forming process (col. 16, lines 40-45), would allow for forming a workpiece in a state devoid of any load of a surge, and would allow a die or mold to be prepared with less wear or damage and with a prolonged life (col. 10, lines 14-25). .
	Regarding claim 2:
	Foster is silent regarding the first speed comprising a non-powered or a low-powered, high speed stroke of the press..

Claims 3, 5, 7-10, 13, 15-16, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 20120152416 A1; of record) in view of Nakabayashi et al. (US 6003429 A; of record), as applied to claim 2 above, and further in view of Koyama (US 20030084794 A1; of record).
Regarding claims 3, 5, and 7:
Foster teaches initiating forming [0012], which meets the claimed “closing the press dies at a first speed”, because the motion of closing dies inherently results in a first speed. However, Foster and Nakabayashi are silent regarding the first speed being at least 100 mm/s (claim 3), and are silent regarding the second speed comprising a powered stroke of the press (claim 5), or that the second speed is less than 100 mm/s (claim 7).

Koyama teaches a hydraulic press which performs a high speed press at a low [0054], and then immediate subsequent low speed descents at high pressing forces/powers [0055], [Fig.6: 
Furthermore, the disclosure of Koyama is primarily directed to the apparatus of a hydraulic press (see Abstract and claims of Koyama); Fig. 6 depicts one embodiment, and the disclosure of Koyama is not only limited to this embodiment [0071]. Koyama states that it is possible to accurately control a location and the like for changing the piston member 54 from high speed movement to low speed, high pressure movement. It is also possible easily change the tact system of the hydraulic press by changing settings in the controller 80 [0026]. Thus, it would be well within the ability of one of ordinary skill in the art to adjust the settings such that the controller completes the formation of the component in the lower speed descent. It is known that components made from lower-strength/thickness sheet materials would not require as much pressing force (very high pressing forces are achieved in steps 303 and 304) to form as compared to higher-strength/thickness sheet materials, and the ordinarily skilled artisan would find it obvious to remove additional steps, such as, for example, steps 303 and/or 304 in Fig. 6 (or substitute the high force, low speed step 303 for the relatively higher speed and relatively lower force in step 302), so as to complete formation of the component during the second stroke (such as, for example, step 302).

claim 3) at a low power of 2.7 tons [0054], and then an immediate subsequent low speed descent speed of 50 mm/s (which meets the claimed speed of less than 100 mm/s in claim 7) at maximum power of 15.7 tons [0055]. 
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi as applied to claim 2 above, with the pressing speeds of Koyama, as doing so would allow for the material of the plastically deformed workpiece to orderly flow, which results in a well-finished, pressed workpiece [Koyama 0056,0058], and would allow for having a more efficient sheet metal forming process [Koyama 0002, 0005].
	Regarding claim 8:
	Foster and Koyama are silent regarding the second speed being a maximum powered speed of the press.
	As discussed in the rejection of claim 2 above, Nakabayashi teaches a high speed and high load operable hydraulic system which uses two (or more) speeds (the high load being the second, slower speed, at a higher force) [Abstract] (also see Figs. 7-10). Nakabayashi discusses that the slide connected to the piston 3b descends rapidly, as shown by the line segment “o” of the curve in Fig. 7 (col. 9, lines 45-54). Then, where the slide is lowered to a predetermined position requiring a pressing force or a pressure downwards (which means that the previous rapid descent step was low powered), the pressurization switching valve will be turned on, thus permitting the slide to descend while slowing down (as shown by the line segment “p” in Fig. 7), and then a large pressing force is created (col. 9, line 54 – col. 10, line 2).

Regarding claim 9:
	Foster and Nakabayashi are silent regarding engaging the powered stroke at a lowest ram position.
Koyama teaches performing a high speed press descent until the piston member 54 descends by about 500 mm; after the piston descends by about 500 mm, the high speed descent step moves to the low speed (max powered) step [0055]. Switching from a high speed to a low speed descent at 500 mm meets the claimed limitation of “the powered stroke is engaged at a lowest ram position”), because 500 mm is the lowest ram position at which the high speed stroke occurs.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would allow for having a more efficient sheet metal forming process.
Regarding claim 10:
Foster and Nakabayashi are silent regarding engaging the powered stroke at 10 mm above absolute bottom.
Koyama teaches performing a high speed press descent until the piston member 54 descends by about 500 mm; after the piston descends by about 500 mm, the high speed descent step moves to the low speed (max powered) step [0055]. The low speed descent continues at a speed of 50 mm/s for 1.8 seconds, which means the absolute bottom is at a depth of about 500 + 
Although 90 mm taught by Koyama is not exactly the same as the claimed 10 mm, it would have been obvious to vary the powered stroke engagement depth based on needs of the workpiece. The ordinarily skilled artisan would recognize that an ideal hydraulic press should balance between the required power/energy to deform/form a certain sheet [0004], the depth/degree at which a sheet must be deformed (e.g. an automobile hood [0004] may be relatively flat and would not require the same degree of deformation as an automobile trunk lid [0004], which often have deep, ~90° bends), and the time desired to complete the pressing operation [0004],[0005]. Choosing a low height of, for example, 10 mm above absolute bottom would have been obvious to the ordinarily skilled artisan if a low degree of deformation was required (such as the automobile hood example used above, for the purposes of discussion).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would allow for having a more efficient sheet metal forming process [Koyama 0005].
Regarding claim 13:
As discussed in the rejection of claim 1 above, Foster teaches heating an Al-alloy sheet blank to its SHT temperature at a heating station [0011] at about 500-550°C [0021], which meets claim 13’s range of 470-580°C. SHT is typically performed between above the solvus temperature to allow solutes to enter solid solution, but below the solidus temperature to prevent formation of a liquid phase.
Regarding claims 15-16:
15-16.
Regarding claim 19:
Foster and Nakabayashi are silent regarding initiating formation of the component comprises closing the press dies to a first position within at least 30 mm of the die absolute bottom position.
Koyama teaches performing a high speed press descent until the piston member 54 descends by about 500 mm; after the piston descends by about 500 mm, the high speed descent step moves to the low speed (max powered) step [0055]. The low speed descent continues at a speed of 50 mm/s for 1.8 seconds, which means the absolute bottom is at a depth of about 500 + (50 mm/s)×(1.8 s) = 590mm (relative to the starting position of 0 mm).
Although 590 mm taught by Koyama is not exactly the same as the claimed 30 mm, it would have been obvious to vary the formation depth based on needs of the workpiece. The ordinarily skilled artisan would recognize that an ideal hydraulic press should balance between the required power to form a certain sheet [0004], the depth/degree at which a sheet must be deformed (e.g. an automobile hood [0004] may be relatively flat and would not require the same degree of deformation as an automobile trunk lid [0004], which often have deep, ~90° bends), and the time desired to complete the pressing operation [0004],[0005]. Choosing a low height of, for example, 30 mm above absolute bottom would have been obvious to the ordinarily skilled artisan if a low degree of deformation was required (such as the automobile hood example used above, for the purposes of discussion).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with 
Regarding claim 20
Foster and Nakabayashi are silent regarding initiating formation of the component comprises closing the press dies the remaining distance from a first position to the absolute bottom position.
As discussed in the rejection of claim 19 above, Koyama teaches that the formation involves pressing from a distance of 0 mm (starting) to the final position of ~590 mm (absolute bottom), which meets the claimed “closing the press dies through a remaining distance from the first position to the absolute bottom position”.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would allow for having a more efficient sheet metal forming process [Koyama 0005].
Regarding claims 21-22:
Foster and Nakabayashi are silent regarding there being a pause between the closing of the dies at a first speed and the closing of the dies at a second speed (claim 21) or that the pause is less than 5 seconds (claim 22).
Although Koyama does not explicitly teach there being a pause between the closing of the dies at a first speed and the closing of the dies at a second speed, Koyama does teach that the piston member 54 is capable of being stopped and held at a desired pressure [0057] (meets the pausing step of claim 21) for a desired amount of time, such as 1.0 second (which meets the claims “less than 5 seconds” in claim 22) [0057]. Although the embodiment taught by Koyama 
Therefore, based on the teachings of Koyama, the ordinarily skilled artisan would recognize the problems of energy and heat management involved with hydraulic pressing and hydraulic oil [0019],[0061],[0065], and would recognize from Koyama that a solution exists, of performing a pause in a ‘standby state’ [0057],[0065]. Furthermore, the ordinarily skilled artisan would therefore have found it obvious to try (see MPEP 2143, E.) with a reasonable expectation of success to pursue the known potential solution of implementing a holding (pausing) step in the process of pressing, such as between the high speed descent and the low speed descent[0054],[0055],[Fig. 6]. One of ordinary skill in the art would recognize that during continuous and subsequent hydraulic pressing of many sheets, excessive heat in hydraulic oil may be generated, and that implementing a holding step in between the high speed descent (which would result in some resistance due to the work during deforming sheet metal) would allow for the hydraulic oil to cool before continuing the completion of the deforming.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would result in energy savings and prevention of excessive heat in hydraulic oil.
Regarding claim 24:
.
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
The applicant’s arguments that there is no disclosure in Nakabayashi of forming at two speeds, as Nakabayashi is directed to a hydraulic cylinder arrangement for a hydraulic press, and that Nakabayashi only discloses a pressing force in the second phase (see last paragraph on page 2 to second paragraph on page 4 of arguments) are respectfully not found persuasive.
It is respectfully noted that even though Nakabayashi is directed to an apparatus, the pistons in a hydraulic press apparatus are primarily used for pressing/forming processes, such as the process disclosed in Foster. In addition, Nakabayashi, as discussed above and in Figs. 7-10, does disclose processes of using the apparatus. With regard to the pressing force only being applied “in the second phase” and that the first phase in Nakabayashi is not pressurized, it is noted that applicant’s dependent claim 2 discloses that the first speed is “non-powered” (i.e. the force of gravity alone would perform the forming during the first stroke), which is substantially the same as the method in Nakabayashi cited by the applicant. Forming can occur during a rapid descent phase, even if high fluid pressure is not being exerted during the rapid descent.
More specifically, Nakabayashi states in col. 7, lines 5-22: 
the piston rod 3b to descend rapidly with a difference between the pressure receiving area A1 of the upper chamber 3c and the pressure receiving area A2 of the lower chamber 3d of the principal cylinder 3. 
Next, when a state is established in which the slide has been lowered to a predetermined position requiring a pressing force to be applied or a pressure to be exerted downwards, with the servo valve 5 held at its slide lowering position 5a the logic valve 8a in the pressurization switching valve assembly 8 will be turned ON and the logic valve 9a in the differential circuit switching valve assembly 9 will be turned OFF. 
This permitting the pressure fluid discharged from the hydraulic source 4 to be fully delivered into the upper chamber 3c of the principal cylinder 3, there will develop an increased pressure or pressing force and a state that can meet with the requirement for a greater load.”

An increased pressure or pressing force suggests that there was already a pressing force during the rapid descent phase, even if said pressing force is smaller. A piston rod inherently has mass, which would therefore apply a downward force on an object being pressed. The pressurization switch valve is only turned on when the force of the piston rod alone is insufficient to conduct any additional forming, as per the statement “…with the requirement for a greater load”.
With regard to the applicant’s argument directed to Fig. 10 (see second paragraph on page 4 of arguments), it is respectfully noted that line “r” appears to have a smaller inclination than line “p”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731